DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of October 5, 2022.

Applicant’s amendment to claim 17 overcomes the previously presented objection thereto.

Applicant’s amendment to claims 17 and 26 overcomes the previously presented 35 USC 112(a) rejection thereof.

Applicant’s amendments overcome some of the previously presented 35 USC 112(b) rejections.  Others remain outstanding and are repeated below.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 17 of claim 17 as presented in the Reply of October 5, 2022 the phrase “operable to allow said annular tank ejecting said swellable sealant” should be changed to --operable to allow said annular tank to eject said swellable sealant--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17:  Line 2 of the last clause of claim 17, includes the pronoun “it”.  The use of pronouns in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claims 22, 30, and 34-36: These claims are considered indefinite for the following reasons:
Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925). (See MPEP 2173.05(h))  For claims 22 and 34-36 it is unclear if the one or more sensors are to be chosen from the list of sensors provided or must include all of the sensors provided.  
Lines 6 and 9 each include two types of sensors. It is unclear if these two sensors are alternatives from each other and the rest of the list or if they must be chosen together.

Regarding claim 23:  With the removal of “communicating” from claim 23, it is unclear as to what the phrase “a signal representing said undesired mud loss state via a downhole modem to a surface modem to a topside monitoring and control system” means.

Regarding claim 26:  Line 2 of the last clause of claim 26, includes the pronoun “it”.  The use of pronouns in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claim 27:  Claim 27, as amended requires that a signal be transmitted from a downhole model to a surface modem and surface control system “such that a surface triggering confirmation command signal is transmitted to said first valve actuator”.  It is unclear how the results of transmitting a signal to the surface is a signal be transmitted downhole.  It is suggested that the signal transmitted to the surface causes a signal to be transmitted downhole however that is not clear in the current wording of claim 17.

Regarding claims 18-21, 24, 25, 28, 29, and 31-33:  These claims are rejected due to their dependence on one of the above claims.
 
Allowable Subject Matter
Claims 17-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 17 and 26:  The prior art of record fails to disclose or suggest wellbore mud loss treatment that uses a swellable sealant injected from an annular tank within a downhole drilling tool and through the nozzles of a drill bit when an undesired mud loss state is detected as recited in the claimed combination and method.

Regarding claims 18-25 and 27-36:  These claims are considered allowable due to their dependence on one of the above claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/12/2022